Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                     
1. This action is responsive to the applicant’s response to the restriction, applicant elects claims 1-18 for continued examination without traverse. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: As to claims 1 and 14, the claims recite “     “….network component is potentially compromised… “. A positive recitation of the claim needs to be recited, the network component needs to be either compromised or no compromise.  Appropriate correction is required. 
       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-4, 7-9, 12-13, 14 and 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Signorini US pat.No 20190182284 in view of Correnti, US pat.No 20190199756.

Claims 1, 14. Signorini discloses a non-transitory computer-readable medium whose contents, when executed by a network component of a telecommunications network, causes the network component to detecting a security threat within a network of connected devices that share a ledger of transactions between them under the form of exchanged blockchain messages ) the method comprising: 
receiving a message at the network component from a target network component, wherein the target network component is potentially compromised by a cybersecurity attack to the telecommunications network; (See  [0026]; a threat detector configured to, once a behavior has been detected by the pattern inspector, inspect the sections of the standard blockchain linked to the forked chains containing the detected behavior, in order to recover the source of a security threat. I.e the source is the target component ) 
performing, via a node of the network component, a blockchain operation with a blockchain that tracks activities within the telecommunications network, wherein the blockchain operation is based on the message received from the target network component; (See [0021-0025]; a transaction filter being configured to intercept blockchain messages and to forward them to both the miner and the chain manager, wherein blockchain messages are processed in parallel by the miner and the chain manager. [0024] a pattern inspector configured to detect behaviors in the forked chains that were not accepted by the whole network.)
determining whether the target network component has been compromised by the cybersecurity attack to the telecommunications network based on the performed blockchain operation. (See [0044]; 
once a suspected behavior/pattern has been detected by the pattern inspector, the threat detector further inspects the forked chain in which the attack has been found and the portion of the standard blockchain linked to it in order to recover the source of such security threat/issue. Starting from the anomalies found by the pattern inspector, it exploits all the transactions downloaded from the forked chain and the blockchain to roll back all the operations done by a victim until a possible root of attack is found. Then, all the information on the attacks (type of activity/protocols, time, )
Signorini does not appear to explicitly disclose provisioning the network component as a quarantine component, wherein the quarantine component is a component of the telecommunications network known to be uncompromised and operating as predicted within the telecommunications network;
However, Correnti discloses provisioning the network component as a quarantine component, wherein the quarantine component is a component of the telecommunications network known to be uncompromised and operating as predicted within the telecommunications network; (See Correnti,  [0027]; detects a hacker drone based on sensor data from drone detecting sensors located at a property and performs one or more operations to mitigate the monitoring system's vulnerability to an attack from the hacker drone. The monitoring system may mitigate the monitoring system's vulnerability by initiating one or more operations to secure the one or more networks associated with the property )
Signorini and Correnti are analogous art because they are from the same field of endeavor which is network security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini with the teaching of Correnti to include enforcement system because it would have secured one or more networks associated with a property based on the detection of a hacking drone within a vicinity of a property. (See Correnti, [0003])Signorini and Correnti are analogous art because they are from the same field of endeavor which is network security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini with the teaching of Correnti to include enforcement system because it would have secured one or more networks associated with a property based on the detection of a hacking drone within a vicinity of a property. (See Correnti, [0003])
Claim 3. The combination of  Signorini and Correnti discloses  the non-transitory computer-readable medium of claim 1, further comprising: performing a corrective action within the telecommunications network to modify one or more parameters of the target network component and mitigate the 
monitoring, in real-time, activities of network components within the telecommunications network using the blockchain that tracks the activities of the telecommunications network; (See Signorini,  [0038])
 identifying, during the real-time monitoring of the network components, atypical activities associated with the target network component; (See Signorini,  [0038]  )
and determining, based on the identified atypical activities, that the target network component is potentially compromised by the cybersecurity attack. (See Signorini, [0038] and [0047] )Claim 7. The combination of  Signorini and Correnti discloses the non-transitory computer-readable medium of claim 1, wherein performing a blockchain operation with the blockchain that tracks activities within the telecommunications network includes comparing contents of the message received from the target network component with contents of previous messages transmitted from the target network component and contained by the blockchain. (See Signorini, [0036])Claim 8. The combination of  Signorini and Correnti discloses the non-transitory computer-readable medium of claim 1, wherein performing a blockchain operation with the blockchain that tracks activities within the telecommunications network includes comparing identification information within the message received from the target network component with identification information of previous messages transmitted from the target network component and contained by the blockchain. (See Signorini, [0036])Claim 9. The combination of  Signorini and Correnti discloses the non-transitory computer-readable medium of claim 1, wherein determining whether the target network component has been compromised by the cybersecurity attack to the telecommunications network based on the performed blockchain operation includes determining that the target network component has been compromised when information within the message does not match information contained by transactions of the blockchain 
Claim 17. As to claim 17, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.   
Claims 2, 15 are rejected under 35 U.S.C 103 as being unpatentable over Signorini US pat.No 20190182284 in view of Correnti, US pat.No 20190199756 in further view of Fox US pat.No 20060230289. 

Claim 2. The combination of  Signorini and Correnti does not appear to explicitly disclose the non-transitory computer-readable medium of claim 1, further comprising: performing a corrective action within the telecommunications network to replace the target network component within the telecommunications network upon determining that the target network component has been compromised during a Man-in-the-Middle attack or a rogue base station directed to the target network component. 
However, Fox discloses performing a corrective action within the telecommunications network to replace the target network component within the telecommunications network upon determining that the target 
Signorini and Correnti and Fox are analogous art because they are from the same field of endeavor which is network security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini and Correnti with the teaching of Fox to include enforcement system because it would have provided protection for the system. 

Claim 15. As to claim 15, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.   

Claims 5, 18 are rejected under 35 U.S.C 103 as being unpatentable over Signorini US pat.No 20190182284 in view of Correnti, US pat.No 20190199756 in further view of Kindu, US pat.No 20200099698.

Claim 5. The combination of  Signorini and Correnti does not appear to explicitly disclose the non-transitory computer-readable medium of claim 1, wherein the node of the network component includes a Javascript script that acts as a blockchain agent of the network component that is configured to operate as a distributed node for the blockchain. 
However, Kindu discloses wherein the node of the network component includes a Javascript script that acts as a blockchain agent of the network component that is configured to operate as a distributed node for the blockchain. (See [0118])
Signorini and Correnti and Kindu are analogous art because they are from the same field of endeavor which is network security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini and Correnti with the teaching of Kindu to include the javascript  because it would have been used in web browser programming for the system. 

.   

Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Signorini US pat.No 20190182284 in view of Correnti, US pat.No 20190199756 in further view of Goldfarb, US pat.No 20170364698.

Claim 6. The combination of  Signorini and Correnti  does not appear to explicitly disclose  the non-transitory computer-readable medium of claim 1, further comprising: performing, by the node of the network component, a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies whether the target network component was determined to be compromised.
However, Goldfarb discloses performing, by the node of the network component, a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies whether the target network component was determined to be compromised.  (See [0077],[ 0096], [0223]  )Signorini and Correnti and Goldfarb are analogous art because they are from the same field of endeavor which is network security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini and Correnti with the teaching of  Goldfarb to include the hash value   because it would have  allowed protection of information. 

Claims 10-11 are rejected under 35 U.S.C 103 as being unpatentable over Signorini US pat.No 20190182284 in view of Correnti, US pat.No 20190199756 in further view of Tofighbakhsh, US pat.No 20150135283. 

Claim 10.  The combination of Signorini and Correnti does not appear to explicitly disclose the non-transitory computer-readable medium of claim 1, wherein the network component is a gateway 
However, Tofighbakhsh discloses wherein the network component is a gateway component, an Evolved Node B (eNodeB) component, or charging component of the telecommunications network. (See [0188])
Signorini, Correnti and Tofighbakhsh are analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini and Correnti with the teaching of Tofighbakhsh   to include the eNodeB because it would have for data transfer in a communication network. 

Claim 11. The combination of Signorini and Correnti does not appear to explicitly discloses the non-transitory computer-readable medium of claim 1, wherein the target network component is a gateway component, a base station, a cell site, or an access point associated with the telecommunications network. 
However, Tofighbakhsh discloses wherein the target network component is a gateway component, a base station, a cell site, or an access point associated with the telecommunications network. (See [0188])
Signorini, Correnti and Tofighbakhsh are analogous art because they are from the same field of endeavor which is network communication. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Signorini and Correnti with the teaching of Tofighbakhsh   to include the eNodeB because it would have for data transfer in a communication network. 
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muddu, US pat.No 9516053. 
Chuang, US pat.No 20070291945. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 3/30/2021




/JOSNEL JEUDY/Primary Examiner, Art Unit 2438